Appellant was convicted in the justice court, and prosecuted his appeal to the criminal district court. Motion was made by the district attorney to dismiss the appeal, because the bond was not in compliance with the statute. The statute requires the party prosecuting such appeal to enter into bond conditioned, among other things, that he will make his personal appearance before the "next term" of the court to which he prosecutes his appeal. The bond executed was conditioned that he make his personal appearance "at the present regular term," instead of "at the next regular term." The motion to dismiss was sustained. The case of Fentress v. State, 16 Texas Crim. App., 79, is in point and decisive of this question against appellant. On the authority of that case, the judgment herein is affirmed.
Affirmed.